

116 HR 7532 IH: Effective Death Penalty Appeals Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7532IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Johnson of Georgia (for himself, Ms. Clarke of New York, Mr. Danny K. Davis of Illinois, Mr. Hastings, Ms. Jackson Lee, Ms. Norton, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Mrs. Watson Coleman, Mr. Raskin, Mr. García of Illinois, Mr. Kennedy, Ms. Pingree, Ms. Wild, Mr. Trone, Mr. Meeks, Mr. Carson of Indiana, Ms. Lofgren, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to clarify the availability of Federal habeas corpus relief for a person who is sentenced to death though actually innocent.1.Short titleThis Act may be cited as the Effective Death Penalty Appeals Act.2.Clarification of the availability of Federal habeas corpus relief for a person who is sentenced to death though actually innocentSection 2254(d) of title 28, United States Code, is amended—(1)in paragraph (1), by striking ; or and inserting a semicolon;(2)in paragraph (2), by striking the period and inserting ; or; and(3)by adding at the end the following:(3)resulted in, or left in force, a sentence of death that was imposed without consideration of newly discovered evidence which, in combination with the evidence presented at trial, demonstrates that the applicant is probably not guilty of the underlying offense..3.Conforming amendments relating to second and successive petitions(a)State convictionsSection 2244(b) of title 28, United States Code, is amended—(1)in paragraph (1), by striking A and inserting Except as provided in paragraph (5), a; and(2)by adding at the end the following:(5)A claim that an applicant was sentenced to death without consideration of newly discovered evidence which, in combination with the evidence presented at trial, could reasonably be expected to demonstrate that the applicant is probably not guilty of the underlying offense may be presented in a second or successive habeas corpus application..(b)Federal convictionsSection 2255(h) of title 28, United States Code, is amended—(1)in paragraph (1), by striking or;(2)by striking the period at the end of paragraph (2) and inserting ; or; and(3)by adding at the end the following:(3)a claim that an applicant was sentenced to death without consideration of newly discovered evidence which, in combination with the evidence presented at trial, could reasonably be expected to demonstrate that the applicant is probably not guilty of the underlying offense..